 

[exh1010_01.jpg]

This document is considered confidential and proprietary property of ADS, Inc.
and is provided on the express condition that the data contained in it are not
to be used, disclosed, or reproduced in whole or in part for any purpose without
the express written consent of ADS, Inc. Page 1 of 3 The terms and conditions
found at https://ADSinc.com/Order - Terms - and - Conditions are hereby
incorporated in this Purchase Order by reference. The flowdown clauses found at
https://ADSinc.com/Order - Flowdowns - A are hereby incorporated in this
Purchase Order PROD 621 LYNNHAVEN PKWY, STE 160 VIRGINIA BEACH, VA 23452 - 7448
TOLL FREE : (****) FAX: (****) CAGE : ( ****) DUNS : (****) FEDERAL TAX ID :
(****) http://www.adsinc.com by reference. PURCHASE ORDER 1084937 DATE:
05/19/2020 REVISION: Number: 3 | Date: 06/16/2020 SALESREP: L(****) BUYER:
A(****) PHONE: 7(****) FAX: 8(****) EMAIL: a(****) VENDOR SHIP TO NAME CONTACT
NAME TECHNICAL COMMUNICATIONS CORPORATION Fidel Camero NAME CONTACT NAME SPAWAR
(SYSTEMS CENTER ATLANTIC - SSCLANT) V(****) ADDRESS 100 DOMINO DR CONCORD, MA
01742 - 2817 UNITED STATES ADDRESS 1008 TRIDENT STREET B(****) HANAHAN, SC 29410
US PHONE (978) 287 - 6303 SHIPPING REF # N/A FAX E - MAIL fcamero@tccsecure.com
CUSTOMER REF # SHIPMENT PRIORITY S(****) RATED - DOC9 SHIPPING CARRIER SHIPPING
METHOD PAYMENT TERMS ADS CONNECTS SUPPLIER PORTAL 15% PREPAYMENT, BAL DUE AT
SHIPMENT LINE PART NUMBER PART DESCRIPTION QUANTITY UOM UNIT PRICE TOTAL(USD)
SHIP BY DATE 1 411 - 26534 CUST REQ - N00039012607CJ DSP 9000RB RADIO CABLE
CONNECTOR [RATED - DOC9] CLIN: 0012 (****) Each (****) (****) 11/15/2020 2 401 -
24259 - 06 CUST REQ - N00039012607CJ DSP 9000RB/RC MILITARY VOICE ENCRYPTOR
[RATED - DOC9] CLIN: 0013 (****) Each (****) (****) 11/15/2020 3 401 - 26531
CUST REQ - N00039012607CJ DSP 9000 PWS AC/DC 12 VDC [RATED - DOC9] CLIN: 0011
(****) Each (****) (****) 11/15/2020 4 401 - 24422 - 02 CUST REQ -
N00039012607CJ DSP 9000 DUAL RACK MOUNT RC ASSEMBLY 17 IN [RATED - DOC9] CLIN:
0009 (****) Each (****) (****) 11/15/2020 5 401 - 24265 - 03 CUST REQ -
N00039012607CJ SMARTMODULE 2K - W KEY FILL DEVICE [RATED - DOC9] CLIN: 0008
(****) Each (****) (****) 11/15/2020 6 401 - 26531 - 01 CUST REQ -
N00039012607CJ DSP 9000 PWS AC/DC 12 VDC [RATED - DOC9] CLIN: 0010 (****) Each
(****) (****) 11/15/2020 7 415 - 26578 CUST REQ - N00039012607CJ I/F CABLE; LOW
GAIN; SP - 144 TO LOW GAIN VOX [RATED - DOC9] CLIN: 0007 (****) Each (****)
(****) 11/15/2020 8 415 - 26580 CUST REQ - N00039012607CJ HEADSET; LOW GAIN VOX
TO HSE [RATED - DOC9] CLIN: 0006 (****) Each (****) (****) 11/15/2020 9 415 -
26582 CUST REQ - N00039012607CJ I/F CABLE; LOW GAIN; HSE RADIO TO SP - 13 [RATED
- DOC9] CLIN: 0005 (****) Each (****) (****) 11/15/2020 10 415 - 24570 CUST REQ
- N00039012607CJ INTERFACE ADAPTER CABLE; DSP9000HS TO PRC 77 [RATED - DOC9]
CLIN: 0004 (****) Each (****) (****) 11/15/2020 11 415 - 26595 CUST REQ -
N00039012607CJ INTERFACE ADAPTER CABLE; DSP9000HS TO RF 7800H [RATED - DOC9]
CLIN: 0003 (****) Each (****) (****) 11/15/2020 12 415 - 26596 CUST REQ -
N00039012607CJ INTERFACE ADAPTER CABLE; DSP9000HS TO RF 5800H [RATED - DOC9]
CLIN: 0002 (****) Each (****) (****) 11/15/2020 13 251 - 00108 CUST REQ -
N00039012607CJ BATTERY; LI - ION; 3.5V [RATED - DOC9] CLIN: 0001 (****) Each
(****) (****) 11/15/2020 Other Comments or Special Instructions EARLY SHIPMENTS
PERMISSIBLE P - 00002960 QUOTE: FC20 - 6200 FOB CONCORD, MA. TOTAL $1,848,435.00
CERTAIN PROVISIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE MARKED WITH
ASTERICKS (****). THE OMMITTED PORTIONS HAVE BEEN OMMITTED BECAUSE THEY ARE BOTH
(i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXHIBIT 10.10

 

 

[exh1010_02.jpg]

This document is considered confidential and proprietary property of ADS, Inc.
and is provided on the express condition that the data contained in it are not
to be used, disclosed, or reproduced in whole or in part for any purpose without
the express written consent of ADS, Inc. Page 2 of 3 The terms and conditions
found at (****) are hereby incorporated in this Purchase Order by reference. The
flowdown clauses found at(****) are hereby incorporated in this Purchase Order
by reference. PROD LINE PART NUMBER PART DESCRIPTION QUANTITY UOM UNIT PRICE
TOTAL(USD) SHIP BY DATE Ship By Date Instructions For orders where there is a
date in the SHIP BY DATE column, these items are urgently required by our
customer and must ship by the date specified. Please contact ADS within 2 days
to confirm the date these items will ship from your facility. For orders where
there is no date in the SHIP BY DATE COLUMN, please contact ADS within 3 days to
provide the date these items will ship from your facility. ADS reserves the
right to cancel this PO at no cost to ADS if at any time the ship date provided
does not meet the needs of the customer. Compliance Statements for Shipment of
Controlled Items ITAR : These items are controlled by the U.S. Government and
authorized for export only to the country of ultimate destination for use by the
ultimate consignee or end - user(s) herein identified. They may not be resold,
transferred, or otherwise disposed of, to any other country or to any person
other than the authorized ultimate consignee or end - user(s), either in their
original form or after being incorporated into other items, without first
obtaining approval from the U.S. government or as otherwise authorized by U.S.
law and regulations" EAR : These items are controlled by the U.S. Government and
authorized for export only to the country of ultimate destination for use by the
ultimate consignee or end - user(s) herein identified. They may not be resold,
transferred, or otherwise disposed of, to any other country or to any person
other than the authorized ultimate consignee or end - user(s), either in their
original form or after being incorporated into other items, without first
obtaining approval from the U.S. government or as otherwise authorized by U.S.
law and regulations. FCC : N/A EXPIRED ITEMS : N/A CONTRACT(S): RATED: CERTIFIED
FOR NATIONAL DEFENSE USE. YOU ARE REQUIRED TO FOLLOW ALL THE PROVISIONS OF THE
DEFENSE PRIORITIES AND ALLOCATIONS SYSTEM REGULATION (15 CFR PART 700). RATED
ORDERS TAKE PRECEDENCE OVER ALL OTHER NON - RATED DOD ORDERS AND ALL COMMERCIAL
ORDERS YOU MAY HAVE. IF THE ORDER LINE CONTAINS SPECIFICATIONS, QUALITY CONTROL,
MIL STANDARDS OR OTHER CONTRACTUAL REQUIREMENTS (DESIGNATED AS "QS" - QUALITY
STATEMENT, "COC" - CERTIFICATE OF COMPLIANCE, "RATED") PLEASE VISIT THE
FOLLOWING LINK (****) FOR APPLICABLE DOCUMENTATION. Additional
Instructions/Attachments CERTAIN PROVISIONS OF THIS EXHIBIT HAVE BEEN OMITTED
AND ARE MARKED WITH ASTERICKS (****). THE OMMITTED PORTIONS HAVE BEEN OMMITTED
BECAUSE THEY ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL
IF PUBLICLY DISCLOSED.

 

 

[exh1010_03.jpg]

This document is considered confidential and proprietary property of ADS, Inc.
and is provided on the express condition that the data contained in it are not
to be used, disclosed, or reproduced in whole or in part for any purpose without
the express written consent of ADS, Inc. Page 3 of 3 The terms and conditions
found at (****) are hereby incorporated in this Purchase Order by reference. The
flowdown clauses found at(****) are hereby incorporated in this Purchase Order
by reference. PROD ADDITIONAL INSTRUCTIONS Revised 05/07/2019 The ADS Connects
Supplier Portal (****) is your central resource f or all info regarding your
business with us. - view and download: opportunities, quotes, purchase orders,
payments, on time delivery performance metrics, contract training and more. The
ADS Connects Supplier Portal links real time to our Customer Portal. Any updates
you enter are automatically provided to the end customer to ensure a good
experience. - change the expected ship date on an order - ship or provide
tracking info - manage parts: pictures, descriptions, accessory items,
replacement items, etc. TO SHIP: Ensure customers know the status of their
shipment!! Visit/login to the ADS Connects Supplier Portal - (****) 1. Click the
"Shipments" menu item then click the "Active" drop down menu item. 2. Choose one
of the following options: a. Ship on ADS. Select Schedule Shipment to schedule a
pickup & print all documents b. Ship on your own. i. Select Submit Tracking – to
provide tracking numbers for one line/shipment at a time ii. Select Bulk Upload
Tracking – to upload a spreadsheet of multiple shipments/lines 3. Click on the
"Completed Shipments" menu item to see when it delivered to the customer -
Contact your ADS Buyer for ALL shipment related questions - DO NOT ship to any
address other than what is listed on purchase order - All hazardous and non -
CONUS shipments go through our logistics provider (****) (see portal for contact
info) - Only the shipping carrier/method on the ADS PO shall be honored. - Only
ship once per week unless authorized by the ADS Buyer Send ALL invoices to
(****)

